DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
This Office action is responsive to the amendment filed 8/9/2021 for application 16707730.  Claim 13 is newly presented.  Claims 1-13 are pending.

Claim Objections
Claim 7 is objected to because of the following informalities:  
	The recitation “to he injected” (l. 11) is believe to be in error for - - to be injected - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP S51-071411 (hereinafter “Hitachi,” a copy with English translation was previously provided to Applicant with the non-final Office action mailed 6/9/2021).
Regarding Independent Claim 1, Hitachi teaches a method of starting a gas turbine (as follows below), the gas turbine comprising an apparatus (Fig. 1, as follows) for regulating a flow of fuel to a combustion chamber (1A) in the gas turbine, the apparatus comprising a main fuel line (6 in combination with the fuel line on which are disposed elements 9, 10, 11, & 3A-3J – the division of the main fuel line into branches on which 3A-3J are disposed is consistent with Applicant’s disclosure of a main line 4 which is also divided into branches 4b, 4c) configured to be selectably placed in fluid communication with each of a fuel source (5 selectably communicates via valve 8) and at least one nozzle of a nozzle array (at least one nozzle 2A in array of nozzles 2A-2J) for transferring fuel from the fuel source to the at least one nozzle of the nozzle array (fuel from 6 delivered to 2A), wherein the at least one nozzle of the nozzle array is configured to inject fuel into the combustion chamber (see Fig. 1), the apparatus further comprising an auxiliary fuel line (12) extending from a first end fluidly coupled to the main fuel line (end of 12 connected to the main fuel line discussed above between elements 10 and 11) to a second end fluidly coupled to the main fuel line downstream of the first end (end of 12 connected to branch of the main fuel line on which 2A is disposed), the auxiliary fuel line configured to be selectably placed in fluid nd full paragraph of the English translation provided to Applicant with the non-final Office action mailed 6/9/2021), the method comprising: 
keeping the main fuel line in a sealed state inhibiting fuel from flowing from the fuel source to the at least one nozzle of the nozzle array via the main fuel line, while allowing a flow of fuel to flow from the fuel source to the at least one nozzle of the nozzle array via the auxiliary fuel line (during starting, valve 13 is opened to permit fuel through line 12 while valve 11 is closed to inhibit fuel from flowing through line 6 between valve 11 and nozzle 2A; 3rd page of translation, 4th full paragraph); 
firing the gas turbine while keeping the main fuel line in the sealed state (3rd page of translation 4th-5th full paragraphs); and 
after combustion has started in the combustion chamber, (i) opening the main fuel line from the sealed state to commence a flow of fuel from the fuel source to the at least one nozzle of the nozzle array via the main fuel line (valve 11 is opened once ignition is confirmed and commences a flow of fuel to the combustor; 3rd page of translation 5th full paragraph), (ii) sealing the auxiliary fuel line to inhibit the flow of fuel from the fuel source to the at least one nozzle of the nozzle array via the auxiliary fuel line (valve 13 is closed after ignition is confirmed in all combustors; 3rd page of translation 6th full paragraph), and (iii) after the auxiliary fuel line is sealed, increasing the flow of fuel flowing from the fuel source to the at least one nozzle of the nozzle array via the main fuel line (once ignition is confirmed for all combustors, subsequent turbine operation is performed on the basis of a control signal 18 to the pump 9, which increases the amount of fuel flowing through the main line; 3rd page of translation, 6th full paragraph).
Regarding Dependent Claim 4, Hitachi further teaches regulating the flow of fuel flowing in the main fuel line up to a predetermined main fuel line maximum flow rate via a main flow regulator acting on the main fuel line (maximum fuel rate on line 6 will be permitted by operation rd page of translation at 5th full paragraph), and regulating the flow of fuel flowing in the auxiliary fuel line up to a predetermined auxiliary fuel line maximum flow rate via an auxiliary flow regulator acting on the auxiliary fuel line (maximum fuel flow rate in line 12 will be permitted by orifice 14, which corresponds with Applicant’s disclosed auxiliary flow regulator valve 9; 3rd page of translation at 4th full paragraph).
Regarding Dependent Claim 5, Hitachi further teaches controlling the auxiliary flow regulator to achieve a predetermined pressure value upstream of the main flow regulator (orifice 14 is controlled and will inherently achieve predeterminable pressure values upstream of valve 11 since valve 11 is closed up to and during ignition, thus after valve 13 is opened orifice 14 will be controlled and either increase pressure by reducing in size or decrease pressure by increasing in size, with relief valve 16 configured to relieve excess pressure; 3rd page of translation at 4th full paragraph).
Regarding Dependent Claim 6, Hitachi further teaches the predetermined pressure value is a function of a rotational speed of the gas turbine (some function can be defined to relate the pressure value upstream of valve 11 to the rotational speed of the gas turbine as fuel flows through line 12).

Claims 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azegami JP2000008877 (a copy with English translation was previously provided to Applicant with the non-final Office action mailed 6/9/2021).
Regarding Independent Claim 7, Azegami teaches an apparatus (Fig. 1) for regulating the flow of fuel in a gas turbine, the apparatus comprising: 
a fuel source (city gas 41); 
a nozzle array (6) configured to inject fuel from the fuel source into a combustion chamber of a gas turbine; 
a main fuel line configured to channel all fuel received from the fuel source to the nozzle array (line on which valves 46/47 are located will channel all fuel received from fuel source 41 to 
a main fuel line regulating valve (46) placed on the main fuel line and configured to seal the main fuel line to prevent fuel in the main fuel line from being injected into the combustion chamber and to open the main fuel line to allow a flow of fuel in the main fuel line to be injected into the combustion chamber (opening and closing valve 46; see translation para. [0036]), the main fuel line regulating valve further configured to vary the flow of fuel in the main fuel line up to a main fuel line maximum flow rate (between closed and open the valve 46 is capable of permitting flow of fuel between 0 and some maximum flow rate); 
an auxiliary fuel line extending from a first end fluidly coupled to the main fuel line to a second end fluidly coupled to the main fuel line downstream of the first end (line on which valves 44/45 are located is coupled to the main fuel line discussed above at a first end (i.e. the end positioned between valves 44 and 43) and extends to a second end coupled to the main fuel line downstream of the first end (i.e. the end positioned between 46 and 13)); and 
an auxiliary fuel line regulating valve (44) placed on the auxiliary fuel line and configured to seal the auxiliary fuel line to prevent fuel in the auxiliary fuel line from being injected into the combustion chamber and open the auxiliary fuel line to allow a flow of fuel in the auxiliary fuel line to be injected into the combustion chamber (opening and closing valve 44; translation at para. [0038]), 
wherein, prior to combustion in the combustion chamber, the main fuel line regulating valve seals the main fuel line and the auxiliary fuel line regulating valve allows a flow of fuel in the auxiliary fuel line to be injected via the nozzle array into the combustion chamber, and once combustion commences, the auxiliary fuel line regulating valve seals the auxiliary fuel line and the main fuel line regulating valve allows a flow of fluid in the main fuel line to be injected via the nozzle array in the combustion chamber at a controlled flow rate (the italicized limitation is an 
It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
As Azegami teaches all the structural limitations of the claims, and Azegami’s apparatus is capable of the claimed functionality, the functional recitation in the instant claim does not differentiate the claimed apparatus from the prior art apparatus, and therefore the instant claim is anticipated by Azegami.
	Regarding Dependent Claim 8, Azegami further teaches an amount of fuel delivered to the combustion chamber via the auxiliary fuel line is delivered at a predetermined auxiliary fuel line maximum flow rate such that a concentration of the delivered fuel in a fuel air mixture within the combustion chamber is below a predetermined lower explosive limit (the italicized limitation is an intended use of the claimed apparatus, and the apparatus is not required to actually operate in the claimed manner, so the prior art merely needs to be capable of operating in the claimed manner in order to anticipate the claim – in this case, Azegami’s valves 46 and 44, as well as valve 47 are capable of being operated to supply the desired amount of fuel, notably the amount of fuel supplied during startup is limited by fixed orifice 45; translation paras. [0036] & [0044]).
It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
As Azegami teaches all the structural limitations of the claims, and Azegami’s apparatus is capable of the claimed functionality, the functional recitation in the instant claim does not differentiate the claimed apparatus from the prior art apparatus, and therefore the instant claim is anticipated by Azegami.
	Regarding Dependent Claim 9, Azegami further teaches an auxiliary flow regulator (fixed orifice 45 corresponds to Applicant’s disclosed orifice 9 (Applicant’s spec. para. [0039])) configured to regulate the flow of fuel flowing in the auxiliary fuel line up to the predetermined auxiliary fuel line maximum flow rate (rate of flow in auxiliary line limited by fixed orifice 45; translation paras. [0036] & [0044]).
Regarding Dependent Claim 10, Azegami further teaches a main flow regulator (47 corresponds to Applicant’s disclosed main flow regulator valve 7) configured to regulate the flow of fuel flowing in the main fuel line up to a predetermined main fuel line maximum flow rate (once valve 46 is opened, valve 47 adjusts flow rate on main line; translation paras. [0036] & [0051]), and an auxiliary flow regulator (fixed orifice 45 corresponds to Applicant’s disclosed orifice 9 (Applicant’s spec. para. [0039])) configured to regulate the flow of fuel flowing in the auxiliary fuel line up to a predetermined auxiliary fuel line maximum flow rate (rate of flow in auxiliary line limited by fixed orifice 45; translation paras. [0036] & [0044]).
	Regarding Dependent Claim 11, Azegami further teaches the auxiliary flow regulator is further configured to achieve a predetermined pressure value upstream of the main flow regulator (the italicized limitation is a desired result of the operation of the auxiliary flow regulator and Azegami’s fixed orifice 45 is capable of operating as claimed because once open/close valve 44 is open, the pressure upstream of the main flow regulator will be determined by the geometry of the orifice 45 itself, given that valves 46/47 are closed when valve 44 is open, as discussed above).
Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
As Azegami teaches all the structural limitations of the claims, and Azegami’s apparatus is capable of the claimed functionality, the functional recitation in the instant claim does not differentiate the claimed apparatus from the prior art apparatus, and therefore the instant claim is anticipated by Azegami.
Regarding Dependent Claim 12, Azegami further teaches the predetermined pressure value is a function of a rotational speed of the gas turbine (the italicized limitation is a desired result of the operation of the apparatus, and some function can be defined to relate the pressure value to a rotational speed of the gas turbine).
It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
As Azegami teaches all the structural limitations of the claims, and Azegami’s apparatus is capable of the claimed functionality, the functional recitation in the instant claim does not differentiate the claimed apparatus from the prior art apparatus, and therefore the instant claim is anticipated by Azegami.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi, as applied to claim 1 above, and further in view of Ogata 20130055719.
Regarding Dependent Claim 2, Hitachi further teaches an amount of fuel delivered to the combustion chamber via the auxiliary fuel line is delivered at a predetermined auxiliary fuel line maximum flow rate (the fuel delivered via line 12 will be delivered at some maximum rate at some point as fuel flows therethrough up through ignition).

Ogata teaches a method of starting a gas turbine (paras. [0004] & [0011]) wherein fuel in an auxiliary line (Fig. 3, line 64) is provided to a nozzle (2) prior to supplying fuel to the nozzle via a main line (65; ratio of pilot fuel to main fuel is 1:0 during starting, see para. [0004]) and the auxiliary line maximum flow rate of the pilot line during ramp-up to high load is such that the pilot to main fuel ratio is 1:9, which is about 10% of the maximum total flow rate, and Applicant discloses at para. [0040] of the specification that a fuel flow rate of about 15% of the maximum flow rate generally corresponds to the lower explosive limit (see Ogata at para. [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hitachi’s method such that a concentration of the delivered fuel in a fuel-air mixture within the combustion chamber is below a predetermined lower explosive limit (i.e. that the fuel flow up to and during ignition is about 10% of the maximum total flow rate), as taught by Ogata, in order to achieve stable combustion and reduction of NOx (Ogata; para. [0004]).
Regarding Dependent Claim 3, Hitachi in view of Ogata teaches the invention as claimed and as discussed above for claim 2, and Hitachi further teaches regulating the flow of fuel flowing in the auxiliary fuel line up to the predetermined auxiliary fuel line maximum flow rate via an auxiliary flow regulator acting on the auxiliary fuel line (orifice 14 determines maximum flow rate in line 12 and corresponds to Applicant’s disclosed auxiliary flow regulator valve 9; 3rd page of translation, 4th full paragraph).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Azegami, as applied to claim 7 above, and further in view of Hitachi.
Regarding Dependent Claim 13, Azegami teaches the invention as claimed and as discussed above for claim 7, but Azegami fails to expressly teach the nozzle array comprises a plurality of nozzles.

Hitachi also teaches a can combustor (gas turbine with plurality of combustors 1A-1J; see Fig. 1 and English translation p. 2, last paragraph) with respective fuel nozzles (2A-2J), similar to the combustor can taught by Azegami.
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azegami’s apparatus to include a plurality of fuel nozzles in an array, each fuel nozzle associated with a respective combustor, as taught by Hitachi, because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Azegami’s gas turbine having at least one fuel nozzle but with an unspecified number of total combustors (Azegami does not teach there is only one combustor) versus the claimed apparatus with a plurality of nozzles), b) the substituted components and their functions were known in the art (both Azegami’s apparatus with at least one nozzle and the claimed apparatus with a plurality of nozzles, as taught by Hitachi, were known for providing combustion gases in a gas turbine), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either Azegami’s arrangement, which comprises at least one nozzle, or Hitachi’s arrangement, which comprises a plurality of nozzles, could have been used to predictably provide combustion gases in a gas turbine).  See MPEP 2143 I(B).  The proposed modification of Azegami with Hitachi results in a mere duplication of combustors in a gas turbine engine, which one of ordinary skill in the art would have understood to be a conventional combustor architecture.  The proposed modification of Azegami with Hitachi also provides a plurality of fuel nozzles in a fuel nozzle array for providing fuel to the plurality of combustors in the  conventional arrangement of combustor cans.

Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive.
Applicant’s argument (p. 8 of Remarks) that Hitachi’s ignition line 12 extends from the fuel supply line 6 to a point immediately upstream of a singular fuel nozzle 2A and thus Hitachi fails to teach the auxiliary fuel line extending from a first end fluidly coupled to the main fuel line to a second end fluidly coupled to the main fuel line downstream of the first end and the auxiliary fuel line configured to be selectably placed in fluid communication with each of the fuel source and the at least one nozzle of the nozzle array for transferring all fuel received at the first end from the fuel source to the second end is unpersuasive.  A new interpretation of Hitachi is provided in the rejections above.  Specifically, Hitachi’s main fuel line is interpreted to include line 6 as well as the branches on which valves 3A-3J are disposed, which is wholly consistent with Applicant’s disclosure of a main fuel line 4 that comprises branches 4b and 4c (see Fig. 3 of the Application), with the auxiliary fuel line’s second end connecting with one of the branches.
Applicant’s argument (pp. 8-9 of Remarks) that Azegami’s main line channels at least a portion of the fuel from the city gas pipe 41 towards valve 48 and thus Azegami fails to teach a main fuel line configured to channel all fuel received from the fuel source to the nozzle array and an auxiliary fuel line extending from a first end fluidly coupled to the main fuel line to a second end fluidly coupled to the main fuel line downstream of the first end is unpersuasive.  Azegami teaches that valves 44 and 48 are “opening and closing” valves (see para. [0038] of English translation provided to Applicant with the non-final Office action mailed 6/9/2021) and thus will be capable of closing and fully prohibiting the passage of fluids therethrough.  Thus Azegami’s apparatus is capable of operating in the claimed manner to channel all fuel received from the fuel source 41 through the main fuel line to the nozzle 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  











/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741